EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Higdon on 08/19/2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

	(Currently Amended) A method implemented by one or more processors, comprising:
receiving a group of data points generated based on sensor data from one or more sensors of a robot during physical manipulation of the robot, the physical manipulation being by a user to traverse a reference point of the robot from an initial point to a target point; 
identifying a task parameter associated with the physical manipulation of the robot; 
determining non-uniform smoothness parameters for the data points based on the task parameter;
for each of the data points of the group:
assigning the non-uniform smoothness parameters to the data point, wherein the non-uniform smoothness parameters are utilized to control a region of influence of the data point in generating a control policy that regulates both robot motion and robot interaction with an environment;
determining an energy contribution for each of the data points based on the data point and based on the non-uniform smoothness parameters for the data point;
generating the control policy that regulates both robot motion and robot interaction with an environment, wherein generating the control policy comprises using the data points and the non-uniform smoothness parameters for the data points in learning a potential function for use in the control policy, the potential function having a global minimum based on the target point, and wherein using the data points and the non-uniform smoothness parameters for the data points in learning the potential function for use in the control policy comprises using the energy contribution in learning the potential function for use in the control policy; and
controlling the robot, or an additional robot, based on the control policy.
(Canceled) 

(Original) The method of claim 1, wherein the non-uniform smoothness parameters define greater regions of influence in one or more particular axes than in one or more other axes.
(Original) The method of claim 1, wherein the non-uniform smoothness parameters are defined with d parameters, wherein d is greater than one, and wherein d is a dimension of a task associated with the physical manipulation of the robot.
(Canceled) 
(Currently Amended) The method of claim [[5]] 1, wherein identifying the task parameter is based on user input through a user interface input device.  
(Currently Amended) The method of claim [[5]] 1, wherein identifying the task parameters is based on the physical manipulation of the robot.
(Currently Amended) The method of claim [[5]] 1, wherein identifying the task parameters is based on one or more objects detected by camera sensors during the physical manipulation of the robot. 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled)  
(Canceled) 
(Canceled) 
(Currently Amended) A system, comprising:
	a robot;
one or more computers comprising:
memory storing instructions; 
	one or more processors operable to execute the instructions to:
receive a group of data points generated based on sensor data from one or more sensors of the robot during physical manipulation of the robot, the physical manipulation being by a user to traverse a reference point of the robot from an initial point to a target point; 
identify, based on user input through a user interface input device or based on one or more objects detected by camera sensors during the physical manipulation of the robot, a task parameter associated with the physical manipulation of the robot; 
determine non-uniform smoothness parameters for the data points based on the task parameter;
for each of the data points of the group:
assign the non-uniform smoothness parameters to the data point, wherein the non-uniform smoothness parameters are utilized to control a region of influence of the data point in generating a control policy that regulates both robot motion and robot interaction with an environment; [[and]]
determine an energy contribution for each of the data points based on the data point and based on the non-uniform smoothness parameters for the data point;
generate the control policy that regulates both robot motion and robot interaction with an environment, wherein generating the control policy comprises using the data points and the non-uniform smoothness parameters for the data points in learning a potential function for use in the control policy, the potential function having a global minimum based on the target point, and wherein using the data points and the non-uniform smoothness parameters for the data points in learning the potential function for use in the control policy comprises using the energy contribution in learning the potential function for use in the control policy; and 
cause the robot, or an additional robot, to be controlled based on the control policy.
(Previously Presented) The system of claim 17, wherein one or more of the processors, in executing the instructions, are further to:
determine an energy contribution for each of the data points based on the data point and based on the non-uniform smoothness parameters for the data point;
wherein the instructions to use the data points and the non-uniform smoothness parameters for the data points in learning the potential function for use in the control policy comprise instructions to:
	use the energy contribution in learning the potential function for use in the control policy. 
(Previously Presented) The system of claim 17, wherein the non-uniform smoothness parameters define greater regions of influence in one or more particular axes than in one or more other axes.
(Previously Presented) The system of claim 17, wherein the non-uniform smoothness parameters are defined with d parameters, wherein d is greater than one, and wherein d is a dimension of a task associated with the physical manipulation of the robot.
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 

Examiner’s statement of reasons for allowance

Gerio et al (US8412379) describes a robot system comprises a robot includes a control unit and a movable structure to which an end effector is associated, and a portable programming terminal is in data communication with the control unit, including a manually actuatable enabling device for enabling manual control of displacements of the movable structure of the robot; and a  manual guide device has a coupling unit for coupling to at least one of the movable structure and end effector of the robot, where the activity of programming of a robot basically consists in teaching the robot the path that a point of its movable structure must repeat automatically in the course of the normal working steps, to execute a certain operation.

Hietmann et al (US2015/0217445) describes a method for programming an industrial robot includes moving a manipulator arm of the industrial robot manually (hand guided) into at least one pose in which at least one control variable, which is to be entered in a robot program, is recorded by a control device of the industrial robot and is saved as a parameter of an associated program instruction in the robot program. 

Kenji (US2012/0239193) describes a robotic system includes a movement space specifying unit  for specifying a three-dimensional space swept by a movable robot during direct teaching, a space difference calculation unit calculates a space within space specified by direct teaching, and a feedback unit notifies teacher about information related to the space which is not overlapped with the space pinpointed by the direct teaching, where a route searching unit searches for movement route of the movable robot within the movable space obtained by compositing spaces specified by direct teaching.

Negishi (US9221174) describes robot system comprising a robot controlling device for controlling an operation of each actuator for driving each joint of an articulated robot to operate each joint, where the system calculates an interpolation function that passes through multiple interpolated teach points for interpolation between the respective teach points; and the system  includes a differential coefficient calculating that calculates each differential coefficient obtained by differentiating each vector component included each interpolated teach point by a variable number of the interpolation function. 

In regards to independent Claims 1 and 17; Gerio, Hietmann, Kenji and Negishi taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:
receiving a group of data points generated based on sensor data from one or more sensors of a robot during physical manipulation of the robot, the physical manipulation being by a user to traverse a reference point of the robot from an initial point to a target point; 
identifying a task parameter associated with the physical manipulation of the robot; 
determining non-uniform smoothness parameters for the data points based on the task parameter;
for each of the data points of the group:
assigning the non-uniform smoothness parameters to the data point, wherein the non-uniform smoothness parameters are utilized to control a region of influence of the data point in generating a control policy that regulates both robot motion and robot interaction with an environment;
determining an energy contribution for each of the data points based on the data point and based on the non-uniform smoothness parameters for the data point;
generating the control policy that regulates both robot motion and robot interaction with an environment, wherein generating the control policy comprises using the data points and the non-uniform smoothness parameters for the data points in learning a potential function for use in the control policy, the potential function having a global minimum based on the target point, and wherein using the data points and the non-uniform smoothness parameters for the data points in learning the potential function for use in the control policy comprises using the energy contribution in learning the potential function for use in the control policy; and
controlling the robot, or an additional robot, based on the control policy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667